Beck, On. J.
This action is triable in this court de novot The abstract upon which the case is presented to us for decision does not show that it is an abstract of all the testimony in the case. The abstract introduces whatever evidence it presents with the statement that “the testimony was taken on written depositions, and was substantially as follows.” This is not sufficient. Our rules require an abstract which is an abridgment, an epitome, of all the evidence. The purpose of the rules is to require a brief statement of all the evidence contained in the record. Counsel who prepares the abstract is not permitted to present what he may determine is the substance of the evidence. The statement that he presents the evidence substantially is, in effect, equivalent to the averment that what he prints is in his judgment the substance of the evidence. Our rul.es will permit the language of the record to be abbreviated in the abstract, but they will not permit counsel to determine the facts established, or the effect of the evidence, or to substitute what they may consider as substantially the same. This objection was raised by plaintiff’s counsel by motion to affirm. • We think the motion is well taken, and must be sustained.
Affirmed.